            Case 3:18-cv-01180-SRU Document 40 Filed 08/29/19 Page 1 of 5




 ,
 ~y~"o~~~c ~                          UNITED STATES
  ~,~~ ,~~ ~              SECURITIES AND EXCHANGE COMMISSION
 ~`"'         ~                                Boston Regional Office
             ~
             0                                 33 Arch St., 24th Floor
                                              Boston, MA 02110-1424
    %,y~Mxx~~•
                                             Telecopier: (617)573-4590

DIVISION OF ENFORCEMENT                                                        Rua M. Kelly
                                                                               Senior Trial Counsel
                                                                              (617)573-8941


                                                     August 29, 2019
VIA ECF FILING AND EMAIL

The Honorable Stefan R. Underhill
United States District Judge
United States District Courthouse
915 Lafayette Blvd.
Bridgeport, CT 06604

         Re:      SEC v. Temenos et al., 18-cv-01180-SRU

Dear Judge Underhill:

         Consistent with the practices ofthis Court, the Commission has requested a status

conference to resolve a discovery dispute. Specifically, the Commission is seeking an order

limiting the deposition of an employee of Company A'(the "Company A Employee")to two

hours, exclusive of breaks, with one hour allocated to each side. The Commission has requested

the time limits in light ofthe Company A Employee's serious health issues. The Commission

has met and conferred with defense counsel, and while counsel is amenable to atwo-hour

deposition, counsel will not agree to forego additional testimony, and seeks to reserve his right to

depose the Company A Employee on a future date if necessary for purposes of his defense.

        Since the parties are at an impasse, the Commission has requested a conference with

Your Honor, and is submitting this letter-briefin advance oftoday's conference, in order to

assist the Court in resolving the parties' discovery dispute.




1 In order to protect his privacy, the Commission is omitting the Company A Employee's name from this letter.
          Case 3:18-cv-01180-SRU Document 40 Filed 08/29/19 Page 2 of 5

The Honorable Stefan R. Underhill
August 29, 2019
Page 2

                                       BACKGROUND

       Company A,referenced as "Company A"in the Commission's Complaint, is a private

company headquartered in Wallingford, Connecticut. Company A is in the business of

developing and selling emergency response communications technology. From 2014 to 2018,

Company A engaged Defendants Temenos and Taylor for the purpose of soliciting investments

in the company, and paid Taylor on a commission basis.

       On July 1, 2019, the Commission met and conferred with defense counsel for Taylor and

Temenos. The Commission advised defense counsel that they intended to serve a subpoena on

Company A for all communications between the Company A Employee and Temenos, and to

serve a document request on Taylor for communications,including emails exchanged between

the Company A Employee's AOL address and Taylor. At that time, the Commission advised

Taylor's counsel that the Company A Employee had a serious medical condition (cancer) and

inquired as to whether it would be a component of Taylor's defense that statements in the

Complaint alleged to be misrepresentations were attributable to the Company A Employee.

Taylor's counsel confirmed that it would be part of Taylor's defense that certain statements made

to Temenos investors about Company A came from the Company A Employee, and further, that

such statements were made to Taylor verbally, not through written communications.

       On August 26, 2019, the parties met and conferred on the Commission's proposal to limit

the Company A Employee's deposition to two hours, with one hour for each side. Counsel for

Temenos and Taylor advised that while they were not opposed to a two-hour deposition, they

would not agree to forego future deposition testimony; in other words, counsel sought to reserve

the right to continue the deposition beyond the two hours should it be deemed necessary for the

defense. In addition, defense counsel stated that they would not agree to time limitations absent

a request from the Company A Employee's counsel, as opposed to the Commission.
           Case 3:18-cv-01180-SRU Document 40 Filed 08/29/19 Page 3 of 5

 The Honorable Stefan R. Underhill
 August 29, 2019
 Page 3

        On August 28, 2019, the Commission noticed the deposition of the Company A

 Employee, with a tentative date of October 4, 2019. The Commission conferred with Company

 A's counsel in advance, to confirm that the Company A Employee is still physically able to be

 deposed for atwo-hour period. Counsel has advised the Commission that the Company A

 Employee —although able to be deposed -- will need to take breaks every 20 minutes, because of

 his illness, and the related risk of seizures. To further reduce the burden, the Commission has

 further offered to conduct the deposition near the Company A Employee's home,if feasible.

                              APPLICABLE LEGAL STANDARD

        Pursuant to Rule 45(c)(1),"[a] party ... responsible for issuing and serving a

 subpoena must take reasonable steps to avoid imposing undue burden or expense on a person

 subject to the subpoena[.]" Dow Chemical Co. v. Reinhard, No. M8-85, 2008 WL 1968302, at

 *1 (S.D.N.Y. Apri129, 2008)(emphasis added). Consistent with its obligations under Rule 45,

 the Commission reached out to counsel for Temenos and Taylor as well as counsel for the

 Company A Employee, and has proposed atwo-hour limit for the Company A Employee's

 deposition. The Commission submits that the proposed time limit is reasonable, both because of

 the limited scope of the Company A Employee's expected testimony and his physical condition.

        This Court has broad discretion under Federal Rule of Procedure 26(c) to issue a

 protective order, with good cause, to prevent "annoyance, embarrassment, oppression, or undue

 burden or expense" to any person from whom discovery is sought. Fed. R. Civ. P. 26(c); see,

e.g., Ashkenazi v. Lincoln Nat'l Life Ins. Co., No. 08 CV 3235(ENV),2010 WL 11623469

(E.D.N.Y., Aug. 27, 2010)(imposing one-hour time limit on deposition of87-year old non-party

 witness in poor health); Bryant v. Milhorat, No. 09 CV 1751 (AKT), 2011 WL 13305291

(E.D.N.Y., Aug. 22, 2011)(imposing 40-minute time limit on deposition of eight-year old child

alleged to have been injured by Defendants' medical treatment). While the Commission has not
            Case 3:18-cv-01180-SRU Document 40 Filed 08/29/19 Page 4 of 5

The Honorable Stefan R. Underhill
August 29, 2019
Page 4

yet sought to obtain evidence of the Company A Employee's diagnosis, the Commission has

been in contact with Company A's counsel over a period of months, and there is no reason to

doubt counsel's good faith representations.2 In light of those representations, the Commission

submits that it would be an undue burden to require the Company A Employee to spend more

than ahalf-day providing sworn testimony, given the seriousness of his illness. Moreover, the

scope of the Company A Employee's testimony is likely to be limited. While the Commission's

review of the recently-produced documents is ongoing, the Commission's investigation prior to

filing the Complaint did not reveal any evidence that Taylor's misrepresentations to investors

about Company A (as set forth in the Complaint) were based on communications with the

Company A Employee, nor has Taylor pointed to any evidence to substantiate this defense.

        Defense counsel has questioned the necessity of deposing the Company A Employee.

The Commission does not see a viable alternative to deposing the Company A Employee, since

Taylor and Temenos have explicitly represented that the alleged misrepresentations made by

Taylor came from the Company A Employee himself, and counsel has advised that the purported

communications between Taylor and the Company A Employee will be a component of Taylor

and Temenos' defense at trial. In addition, the Commission has been advised that the Company

A Employee and Taylor had a social relationship (in addition to their professional relationship

through Company A), and may have had communications outside of their business dealings.

Accordingly, while the Commission intends to notice a Rule 30(b)(6) notice for Company A, a

Company A corporate representative would not have firsthand knowledge of communications

between the Company A Employee and Taylor outside of work.




z During the August 26 meet and confer, defense counsel stated that the Company A Employee had been ill for
many years, and inferred that he was not as debilitated as the Commission suggested. To the extent the Court
requires documentation of Company A Employee's medical condition, or seeks to inquire further with his counsel,
the Commission is willing to obtain whatever information the court requires to resolve this discovery dispute.
          Case 3:18-cv-01180-SRU Document 40 Filed 08/29/19 Page 5 of 5

The Honorable Stefan R. Underhill
August 29, 2019
Page 5

       For these reasons, the Commission submits that a limited deposition of the Company A

Employee will be necessary to test the claims and defenses of the parties. The Commission

seeks resolution ofthis dispute notwithstanding counsel's pending motion to withdraw, in light

of the Company A Employee's acute health issues and the need to proceed expeditiously.

                                                   Sincerely,




                                                   Rua M. Kelly
                                                   Senior Trial Counsel
                                                   U.S. Securities and Exchange Commission


                                    Certificate of Service


       I,Rua M. Kelly, hereby certify that on August 29, 2019, a true and correct copy ofthe
forgoing document was served by electronic filing and email upon counsel for all defendants.



Dated: August 29, 2019                                    /s/ Rua M. Kelly
